DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments regarding election/restriction are persuasive, the restriction requirement has been withdrawn. Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schietinger et al. (US 5,166,080, hereinafter Schietinger).
With respect to claim 1, Schietinger discloses a method for processing (e.g. Col. 1; lines 7-10) a substrate (e.g. 11 of fig. 1) within a processing chamber (e.g. 15), the method comprising: receiving a first radiation signal corresponding to a film on a target element disposed within the processing chamber while processing the substrate (e.g. Col. 3; lines 50-55; obtaining a signal related to the optical emission of the substrate and film); analyzing the first radiation signal (e.g. Col. 3; lines 53-55; That signal is then processed in a manner described below to determine the emissivity of the substrate and film); and controlling the processing of the substrate based on the analyzed first radiation signal (e.g. Col. 3; lines 55-65; The thickness of the film is then calculated in real time from the emissivity results. These thickness determinations are then preferably used to control the film forming process, such as by adjusting the power of the lamp driving electrical source through a control circuit and controlling the flow or composition of gasses from the gas supply into the chamber by a signal in a control circuit).
With respect to claim 8, Schietinger discloses a processing chamber (e.g. 15 of fig. 1) comprising: a substrate support (e.g. 12) configured to support a substrate (e.g. 11) within a processing volume of the processing chamber (e.g. Col. 2; lines 30-40); a first sensing device (e.g. 25 & 43) configured to receive a first radiation signal corresponding to a film on a target element disposed within the processing volume while processing the substrate; and a controller (e.g. 48 & 19) configured to: analyze the first radiation signal (e.g. Col. 3; lines 53-55; That signal is then processed in a manner described below to determine the emissivity of the substrate and film); and control the processing of the substrate based on the analyzed first radiation signal (e.g. Col. 3; lines 55-65; The thickness of the film is then calculated in real time from the emissivity results. These thickness determinations are then preferably used to control the film forming process, such as by adjusting the power of the lamp driving electrical source through a control circuit and controlling the flow or composition of gasses from the gas supply into the chamber by a signal in a control circuit).
With respect to claim 18, Shietinger discloses a controller (e.g. 48 &19) for a processing chamber (e.g. 15), the controller configured to perform the method steps of claims 1. 
With respect to claims 2, 9, and 19, Schietinger discloses the method of claim 1 further comprising: receiving a second radiation signal corresponding to the film on the target element within the processing chamber (e.g. Col. 5; lines 35-37; Col. 10; claim 12; lines 5-12; claim 15-lines 2-3), wherein analyzing the first radiation signal comprises: determining a thickness measurement of the film based on the first radiation signal and the second radiation signal (e.g. Col. 10; lines 10-12; determining thickness of the layer based on first and second signals), and wherein controlling the processing of the substrate comprises: adjusting one or more processing parameters based on the thickness measurement of the film (e.g. Col. 1; lines 55-65).
With respect to claims 3 and 10, Schietinger discloses determining a first measurement based on the first radiation signal (e.g. Col. 10; lines 55-61); and determining a second measurement based on the second radiation signal (e.g. Col. 10; lines 62-67), wherein determining the thickness measurement of the film is further based on a comparison of the first measurement and the second measurement (e.g. Col. 10; lines 50-67 & Col. 11; lines 1-3).
With respect to claims 4 and 11, Schietinger discloses comparing the thickness measurement of the film to one or more thresholds, and wherein adjusting the one or more processing parameters comprises adjusting the one or more processing parameters based on the comparison of the thickness measurement of the film to the one or more thresholds (e.g. Col. 3; lines 47-65; The signals in the optical fibers and are detected by the same type of photodetectors within the measuring instrument, and within the same wavelength range. The signal from the light pipe is mathematically manipulated with that from the light pipe, thus obtaining a signal related to the optical emission of the substrate and film. That signal is then processed in a manner described below to determine the emissivity of the substrate and film. The thickness of the film is then calculated in real time from the emissivity results. These thickness determinations are then preferably used to control the film forming process, such as by adjusting the power of the lamp driving electrical source through a control circuit and controlling the flow or composition of gasses from the gas supply into the chamber by a signal in a control circuit. When the endpoint of a film forming process is detected by calculation of the film thickness reaching its desired magnitude, the power source and/or gas supply will be ramped to the end of the process. In the course of the process before reaching endpoint, the thickness measurement is also used to keep the rate at which the film is formed within specified limits by controlling the lamp power and gas supply).
With respect to claims 5 and 12, Schietinger discloses the method of claim 2, wherein the one or more processing parameters include one or more of a processing temperature, a processing pressure, an amount of processing gas, a type of processing gas, or a processing time (e.g. Col. 4; lines 23-25; temperature).
With respect to claims 6 and 13, Schietinger discloses wherein analyzing the first radiation signal comprises comparing the first radiation signal to a template waveform, and wherein the template waveform corresponds to a second radiation signal (e.g. Col. 10; lines 55-97..Col. 11; lines 1-3; detecting as a first signal a combined level of radiation emitted from said object surface within a given wavelength range and a portion of said source radiation within said given wavelength range that is reflected from said object surface, said given wavelength range overlapping said defined bandwidth of the source, detecting as a second signal a level of source radiation that is being directed within said given wavelength range against said object surface, determining a magnitude of a time varying component in each of said first and second signals that is the result of said source time varying component, and combining at least the time varying component magnitudes of said first and second signals in a manner to determine said layer thickness).
With respect to claims 7 and 14, Schietinger discloses wherein controlling processing of the substrate comprises stopping processing of the substrate based on the comparison of the first radiation signal to the template waveform (e.g. Col. 9; lines 33-42; controlling includes sopping/terminating processing of substrate).
With respect to claim 16, Schietinger discloses wherein the target element is one of a portion of a surface of the substrate support, a portion of a liner of the processing chamber, and a processing chamber element (e.g. Col. 2; lines 41-53).
With respect to claim 17, Schietinger discloses wherein the first sensing device is one of a radiation thermometer, an emissivity sensor, and a pyrometer (e.g. Col. 7; lines 30-31- pyrometer).
With respect to claim 20, Schietinger discloses the controller of claim 18, wherein analyzing the first radiation signal comprises comparing the first radiation signal to a template waveform, and wherein the template waveform corresponds to a second radiation signal (e.g. Col. 10; lines 55-97..Col. 11; lines 1-3; detecting as a first signal a combined level of radiation emitted from said object surface within a given wavelength range and a portion of said source radiation within said given wavelength range that is reflected from said object surface, said given wavelength range overlapping said defined bandwidth of the source, detecting as a second signal a level of source radiation that is being directed within said given wavelength range against said object surface, determining a magnitude of a time varying component in each of said first and second signals that is the result of said source time varying component, and combining at least the time varying component magnitudes of said first and second signals in a manner to determine said layer thickness), and wherein controlling processing of the substrate comprises stopping processing of the substrate based on the comparison of the first radiation signal to the template waveform (e.g. Col. 9; lines 33-42; controlling includes sopping/terminating processing of substrate).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schietinger in view of Lee et al. (US 2018/0010243, hereinafter Lee).
With respect to claim 15, Schietinger discloses the processing chamber of claim 8.
Schietinger does not explicitly disclose that the processing chamber further comprising a lid, and wherein the first sensing device is mounted to the lid. 
In an analogous art, Lee discloses that the processing chamber further comprising a lid (e.g. 150 of fig. 1), and wherein the first sensing device is mounted to the lid (e.g. para 0032). 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Schietinger’s disclosed invention by adding Lee’s disclosure in order to protect the semiconductor device during processing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816